Citation Nr: 1226401	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  05-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  

Procedural History

In August 2004, the Veteran filed claims of entitlement to service connection for a skin disorder of the feet (claimed as jungle rot), to include as secondary to Agent Orange exposure, for scars of the arms and legs, as well as entitlement to TDIU.  In December 2004, the RO denied these claims.  The Veteran submitted a notice of disagreement with this determination in February 2005, and timely perfected his appeal in March 2005.

In December 2005, the Veteran testified, via video conference between the Board's Central Office in Washington, DC and the RO in Jackson, Mississippi, before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board.  The Veteran is entitled to a hearing with a VLJ who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Board notified the Veteran of his right to another hearing in June 2012.  In July 2012, the Veteran declined the option of having an additional hearing.

In March 2007 and August 2008, the Board remanded the aforementioned claims for additional evidentiary development.

In March 2009, VA granted the Veteran's claim of entitlement to service connection for scars of the arms and legs, assigning a noncompensable disability rating.  In August 2009, the Veteran submitted a notice of disagreement with this disability evaluation.

In December 2010, these claims came before the Board.  At that time, the Board denied entitlement to service connection for a skin disorder of the feet (claimed as jungle rot), to include as secondary to Agent Orange exposure.  The Board also remanded the Veteran's claim of entitlement to an initial compensable disability rating for scars of the arms and legs for the issuance of a statement of the case (see Manlincon v. West, 12 Vet. App. 238 (1999)) as well as the claim of entitlement to TDIU.

The Board notes that a statement of the case was issued with respect to the initial rating claim in March 2011, but the Veteran did not submit a VA Form 9 (Substantive Appeal).  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  As such, the claim of entitlement to an initial compensable disability rating for scars of the arms and legs is not in appellate status.  The only remaining claim before the Board is one for TDIU.

In a January 2012 written brief presentation, the Veteran's representative raised a claim of service connection for hypertension.  He also raised a claim of service connection for a skin disorder of the feet.  The Board notes that this issue was denied by the Board in December 2010.  The Board interprets the representative's statements as a request to reopen the claim of service connection for a skin disorder of the feet.  As the issues pertaining to hypertension and a skin disorder of the feet are not in appellate status, they are referred to the RO/AMC for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran contends that he is currently unable to sustain employment due to his service-connected posttraumatic stress disorder (PTSD).

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 4.15 (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2011).  A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is service connected for PTSD, which has been rated as 70 percent disabling since December 16, 2003.  He is also service-connected for multiple scars, and assigned noncompensable ratings effective from August 2004.  The Veteran's combined rating satisfies the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The record does not show and the Veteran does not assert that his service-connected scars prevents him from being able to obtain and maintain a substantially gainful occupation.  Rather, the Veteran asserts that his service-connected PTSD prevents him from being able to work.  The Board must now consider whether the Veteran is, in fact, unemployable due to his service-connected PTSD.

The Veteran was last afforded a VA PTSD examination in April 2009.  At that time, the Veteran reported that he was last employed in 2001, when he worked as a truck driver.  When questioned about his ability to work, he became quite angry and said that if VA made him work, he would harm his employer.  The VA examiner noted that this statement appeared to  be bluster to gain attention.  "He essentially seems to think that he holds the examiner hostage by saying if he is required to work, he will harm his employer."  After a thorough examination, the VA examiner concluded that the Veteran continued to meet the criteria for a diagnosis of PTSD.  

While the Veteran complained of his symptoms being worse, in fact, he appeared to be reporting symptoms at the same level as he had previously.  The VA examiner further noted that the Veteran appeared to claim homicidal ideation towards any future employer as a way of holding the examiner hostage in an effort to prevent himself from working, when notably, a previous Social Security Administration examination found that the Veteran was able to interact with others.  The VA examiner found that there was no evidence that the Veteran's PTSD alone would render him unemployable, despite the threats he made.  See VA PTSD Examination Report, April 27, 2009.

In a January 2012 Written Brief Presentation (WBP), the Veteran's representative stated that despite the April 2009 VA examiner's opinion that the Veteran was not unemployable due to his service-connected PTSD, the Veteran still displayed aggressive and irrational behavior, which raised the question of whether he could sustain employment.  Further, it was noted that the Veteran's PTSD has increased in severity since the April 2009 VA examination.  See WBP, January 20, 2012.

The Board is aware that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Board finds that in light of the above, it is not entirely clear whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  See 38 C.F.R. § 4.16(a) (2011).  Further, the Veteran has asserted that his PTSD has increased in severity since his 2009 VA examination.  Based thereon, the Board finds that a remand is necessary to obtain a new VA examination to clarify whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  See Gary v. Brown, 7 Vet. App. 229 (1994) (VA examination for TDIU should generally address the extent of functional and industrial impairment from the veteran's service-connected disabilities); Friscia v. Brown, 7 Vet. App. 294 (1994) (duty to supplement the record by obtaining a VA examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work). 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination to determine the effect of his service-connected PTSD on his employability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner should identify all symptoms attributable to the service-connected PTSD.  Thereafter, the examiner should state how each symptom impacts the Veteran's ability to obtain and maintain a substantially gainful occupation, including sedentary and manual labor employment.

Based on examination findings and other evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected PTSD.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected PTSD (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The phrase "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected PTSD.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


